Citation Nr: 0726980	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-06 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran had active military service from October 1979 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran in this case has indicated that he was a rapid 
jet refueler, and as such had significant noise exposure 
during service.  Service medical records do not reflect 
complaints of findings of defective hearing in service.

Post service, attempts at a valid audiometric study have thus 
far proven unsuccessful.  Studies were reportedly done on 
August 13, August 20, and December 4, 2004.  In each case the 
audiometric study was deemed unreliable and it was indicated 
no diagnostic findings could be made on the basis of these 
studies.

On the other had, at the time of an "ear disease" 
examination of August 24, 2004, bilateral sensorineural 
hearing loss was diagnosed.  The basis for that diagnosis is 
not clear in the record. 

It is noted that none of the actual audiometric readings done 
are in the record before the Board.  Moreover, the reason for 
the unreliable testing is not set out.  It is unclear whether 
there was a problem with the machinery, whether there is a 
physical problem with this veteran, or whether there was a 
suspicion that there was an attempted manipulation of the 
test results.

It is necessary for the Board to know, as can most clearly be 
set out, the reason that the tests were deemed unreliable.  
It is clear that the results are inconsistent, but it would 
be most helpful if the reason for the inconsistency were set 
out.  If it is equipment, that problem might require one 
solution.  If there is suspected manipulation of the test, or 
a lack or cooperation on the part of the veteran, that could 
compel a different conclusion.  In any event, one additional 
attempt will be made, and if results are unreliable the 
reason therefore should be set out.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request for 
association with the claims folder the 
actual audiometric reports of the studies 
conducted in August and December 2004 that 
have been deemed unreliable.

2.  The veteran should be scheduled for a 
VA audiometric examination.  All indicated 
tests should be accomplished, and all 
clinical findings reported in detail.  The 
claims folders should be made available to 
the examiner for review prior to the 
examination.  If, after all reasonable 
attempts are made to obtain reliable test 
results, it is determined that the 
audiometric study is unreliable, the 
reason therefore should be set out.  If 
there is a physical problem that cannot be 
overcome, that should be explained.  If 
there is a mechanical issue, that should 
be explained.  If it is suspected that 
there is attempted manipulation of the 
results or lack of cooperation with the 
testing, that should be set out.  If there 
is no logical reason for the unreliable 
test, that should be set out.

3.  If reliable testing is completed, the 
examiner should specifically identify if 
there is evidence of hearing loss 
disability, and if so, an opinion as to 
etiology is requested.  Specifically, if 
hearing loss is found, is it the type more 
likely to do noise exposure, advancing 
age, ear infection, or some other cause.  
If a determination cannot be made without 
resort to speculation, that too should be 
set out.  Is any hearing loss found more 
likely than not (i.e., greater than 50 
percent) due to events in service.  A 
discussion of the medical principals used 
in reaching the conclusion should be set 
out.  If etiology cannot be determined 
without resort to speculation, that should 
also be set out.

Thereafter, the claim should be reviewed by the RO/AMC.  To 
the extent the benefits sought are not granted, appellant and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome in this case by the action taken 
herein. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



